Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (“Amendment”) is made as of
December 20, 2007 between MEGABINGO, INC., a Delaware corporation, MGAM SYSTEMS,
INC., a Delaware corporation (collectively, “Borrowers” and each a “Borrower”),
COMERICA BANK, a Texas banking association, successor by merger to Comerica
Bank, a Michigan banking corporation (“Comerica”), in its capacity as Agent
under the Credit Agreement, as defined below (in such capacity, “Agent”).

PRELIMINARY STATEMENT

The Borrowers, Agent, and the Banks are parties to a Credit Agreement dated
April 27, 2007 (as amended by a certain letter amendment dated June 6, 2007 and
the Amendment to Credit Agreement dated October 26, 2007, each amendment among
Borrowers, Agent, and the Banks, “Credit Agreement”), providing terms and
conditions governing certain loans and other credit accommodations extended by
the Agent and Banks to Borrowers.

Borrowers and Agent (acting with the consent of the Majority Banks pursuant to
Section 12.10 of the Agreement) have agreed to amend the terms of the Credit
Agreement as permitted under Section 12.10 of the Agreement.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

a. The following definitions are added to Section 1.1 of the Credit Agreement in
their appropriate alphabetical sequence:

“Revolving Credit Banks” shall mean financial institutions from time to time
parties hereto as lenders of the Revolving Credit.

“Second Amendment Effective Date” shall mean the date upon which the conditions
to effectiveness set forth in Section 3a. of that certain Second Amendment to
Credit Agreement dated December 20, 2007 between Agent, Borrowers and the Banks
have been met.

b. Section 6.19 is amended entirely as follows:

“6.19 Hedging Transaction. On or before June 1, 2008, Borrowers shall enter into
a Hedging Agreement sufficient, at the minimum, to cover $50,000,000 of the
aggregate outstanding principal amount of the Term Loan for a three-year period
following the execution of such Hedging Agreement. The Hedging Agreement shall
be in form and substance reasonably acceptable to the Agent.”



--------------------------------------------------------------------------------

c. Section 12.12 is amended entirely as follows:

“12.12 Confidentiality. Each Bank agrees that it will not disclose without the
prior consent of Borrowers (other than to its employees, its Subsidiaries,
another Bank, an Affiliate of a Bank or to its auditors or counsel) any
information with respect to Borrowers or any of their Subsidiaries, which is
furnished pursuant to this Agreement or any of the other Loan Documents;
provided that any Bank may disclose any such information (a) as has become
generally available to the public or has been lawfully obtained by such Bank
from any third party under no duty of confidentiality to Borrowers, (b) as may
be required or appropriate in any report, statement or testimony submitted to,
or in respect to any inquiry by, any municipal, state or federal regulatory body
having or claiming to have jurisdiction over such Bank, including the Board of
Governors of the Federal Reserve System of the United States, the Office of the
Comptroller of the Currency or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (c) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Bank, (e) to any permitted
transferee or assignee or to any approved participant of, or with respect to,
the Notes, as aforesaid, and (f) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency; provided that each such Person executed a
confidentiality agreement consistent with the terms of this Section 12.12.”

d. Schedule 1.1 of the Credit Agreement is hereby restated in its entirety with
Schedule 1.1 attached hereto.

3. Representations and Warranties. Each Borrower represents, warrants, and
agrees that:

a. This Amendment may be executed in as many counterparts as Agent and the
Borrowers deem convenient, and shall become effective upon delivery to Agent of:
(i) all executed counterparts hereof from Borrowers and Agent, (ii) written
consent of the Majority Banks, as required under Section 12.10 of the Credit
Agreement, in the from of Annex I hereto, and (iii) execution and delivery to
Agent (in form satisfactory to Agent) of each other document and instrument
listed on Annex II hereto.

b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects as of the Second Amendment Effective Date (except to
the extent such representation or warranty expressly relates to an earlier
date), and are legal, valid and binding obligations with the same force and
effect as if entirely restated in this Amendment.

c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms.

d. After giving effect to this Amendment, there is no Default or Event of
Default existing under the Credit Agreement, or any related document, agreement,
or instrument.

 

- 2 -



--------------------------------------------------------------------------------

Pursuant to a certain post-closing letter dated April 27, 2007 by Borrowers and
Agent in connection with the Agreement, as modified by the Amendment to Credit
Agreement dated October 26, 2007, the Borrowers were required to deliver the
Landlord Waiver Agreements to Agent by November 15, 2007 and, as of the date
hereof, Borrowers have not caused to be delivered the Landlord Waiver Agreements
related to the two locations at 206 Wild Basin, Austin, Texas (“Identified Post
Closing Items”). Agent and Banks hereby waive any Default or Event of Default
which has occurred and is continuing as a result of the failure of Borrowers to
satisfy the Identified Post Closing Items on or before November 15, 2007, agree
that no interest at any default rate has accrued on the Obligations as a result
of such failure to satisfy Identified Post Closing Items on or before
November 15, 2007, and agree that the time period for delivery of the Identified
Post Closing Items is hereby extended to February 15, 2008 or such later date as
Agent may hereafter, in its discretion, designate in writing. This provision is
not a waiver of or consent to any other event, condition, transaction, act or
omission whether related or unrelated to the Identified Post Closing Items.
Borrowers’ failure to comply with the provisions of this Section 3(d) shall be
and constitute an Event of Default under the Agreement unless waived in writing
by Agent and the Banks.

e. The Articles of Incorporation, Bylaws and Resolution and Incumbency
Certificate of the Borrowers delivered to Agent in connection with the Credit
Agreement have not been repealed, amended or modified since the date of delivery
thereof and that same remain in full force and effect.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

5. Other Modification. In executing this Amendment, the Borrowers are not
relying on any promise or commitment of Agent that is not in writing signed by
Agent.

6. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.

7. Acknowledgment of Terms. Borrowers, Agent and the Banks acknowledge that the
defined terms “Revolving Credit Lender”, “Term Loan Lender”, “Term Loan Lenders”
and “Swing Line Lender” set forth in the Amendment to Credit Agreement dated
October 26, 2007 are intended to mean “Revolving Credit Bank”, “Term Loan Bank”,
“Term Loan Banks” and “Swing Line Bank” respectively.

8. Acknowledgment of Bank Merger. Borrowers acknowledge that Comerica Bank, a
Michigan banking corporation (the “Merged Bank”) has been merged with and into
Comerica Bank, a Texas banking association (the “Surviving Bank”). Borrowers
hereby acknowledge and agree that any reference in the Loan Documents to
Comerica Bank, a Michigan banking corporation, shall mean Comerica Bank, a Texas
banking association, as successor by merger to the Merged Bank.

[Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

This Second Amendment to the Credit Agreement is executed and delivered as of
the Second Amendment Effective Date.

 

COMERICA BANK,

as Agent and Bank

By:  

/s/ Chad G. Neely

  Chad G. Neely Its:   Vice President MEGABINGO, INC. By:  

/s/ Randy Cieslewicz

  Randy Cieslewicz Its:   Chief Financial officer MGAM SYSTEMS, INC. By:  

/s/ Randy Cieslewicz

  Randy Cieslewicz Its:   Chief Financial Officer

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 1.1

APPLICABLE MARGIN GRID

MEGABINGO, INC. AND MGAM SYSTEMS, INC.

CREDIT FACILITIES

(BASIS POINTS PER ANNUM)

 

BASIS FOR PRICING

   LEVEL I    LEVEL II

Consolidated Total Leverage Ratio

   <1.25:1.0    ³1.25:1.0

Revolving Credit:

     

Facility Fee

   75.0    75.0

Eurocurrency Margin

   325.0    375.0

Letter of Credit Fee

   325.0    375.0

Base Rate Margin

   225.0    275.0

Term Loan

     

Eurocurrency Margin

   450.0    450.0

Base Rate Margin

   350.0    350.0

 

Schedule 1.1 - 1